id office uilc cca_2009022721454669 ---------------- number release date from ----------------- sent friday date pm to ----------------- cc subject fyi previously mentioned fsa addressing a reit closing_agreement reasonable_cause and the amount of a payment as a condition of the closing_agreement -------fyi you may find of interest the attached fsa i've mentioned from time-to-time but may not have cited or forwarded to you previously following is a brief excerpt generally if the district_director determines that the taxpayer's failure of the asset test was due to reasonable_cause taxpayer would be eligible to re-elect reit status for its text redacted tax_year pursuant to sec_856 a closing_agreement setting forth the district director's determination and resolving the reit's tax consequences for text redacted including if the district_director so chooses a provision that preserves the reit's status for text redacted vis-a-vis its shareholders is within the district director's discretion as the taxpayer's violation of the asset test would in all likelihood result in a positive tax_liability computed as for a regular subchapter_c_corporation for text redacted the district_director may require the taxpayer to remit some reasonable portion of the foregone tax as a condition of the closing_agreement this office would be available to help draft such a closing_agreement and to discuss those factors including litigation hazards which should be taken into consideration in evaluating the merits of any offer by taxpayer emphasis added
